 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Deborah Ann Weidenhamer,                          No. CV-18-02361-PHX-ROS
                                                           CR 16-01072-PHX-ROS
10                  Petitioner,
                                                       ORDER
11   v.
12   United States of America,
13                  Respondent.
14
15          On December 23, 2019, Magistrate Judge Michelle H. Burns issued a Report and
16   Recommendation (R&R”) recommending Petitioner Deborah Ann Weidenhamer’s
17   (“Weidenhamer”) Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. §
18   2255 be denied and dismissed with prejudice. Weidenhamer requested two extensions of
19   time to allow her to seek counsel to assist with her objections, each of which was granted.
20   Weidenhamer’s objections to the R&R were due on February 12, 2020. Weidenhamer did
21   not file any objections. The R&R will be adopted in full.
22          Accordingly,
23          IT IS ORDERED the Report and Recommendation (Doc. 16) is ADOPTED IN
24   FULL. The Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255
25   (Doc. 1) is DENIED and DISMISSED WITH PREJUDICE.
26   …
27   …
28   …
 1          IT IS FURTHER ORDERED a Certificate of Appealability and leave to proceed
 2   in forma pauperis on appeal are DENIED because Weidenhamer has not made a substantial
 3   showing of the denial of a constitutional right and jurists of reason would not find the ruling
 4   debatable.
 5          Dated this 26th day of February, 2020.
 6
 7
 8                                                       Honorable Roslyn O. Silver
 9                                                       Senior United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
